DETAILED ACTION
The amendment filed on October 24, 2022 has been entered.
Claims 1-14 are pending.
Drawings
Figures 1-5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
 “a first portion of the first plurality of interconnected parallel sections 16a is located in a first plane within the first frame (12-15); 
a second portion of the first plurality of interconnected parallel sections is located in a second plane within the first frame (12-15), the second plane being parallel to the first plane; 
a first portion of the third plurality of interconnected parallel sections is located in the second plane within the first frame (12-15); 
a second portion of the third plurality of interconnected parallel sections is located in the first plane within the first frame (12-15); 
a first portion of the second plurality of interconnected parallel sections is located in a third plane within the second frame; 
a second portion of the second plurality of interconnected parallel sections is located in a fourth plane within the second frame, the fourth plane being parallel to the third plane; 
a first portion of the fourth plurality of interconnected parallel sections is located in the fourth plane within the second frame; and 
a second portion of the fourth plurality of interconnected parallel sections is located in the third plane within the second frame” in claim 8 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicants’ Admitted Prior Art Figures 1-3 (APA) in view of Yang et al. (8,622,116).
APA discloses a cooling arrangement for a rack 10 hosting electronic equipment (not shown, paragraph 5) and at least one fan 12, comprising: 
a first air-liquid heat exchanger 100 mounted to the rack 10 so that heated air expelled from the rack 10 by the at least one fan 12 flows through the first air-liquid heat exchanger 100, the first air-liquid heat exchanger comprising a first frame 102, a first liquid inlet 106 mounted to the first frame 102 and adapted to receive liquid from a first cold supply line 16, a first liquid outlet 108 mounted to the first frame 102 and adapted to return liquid to a first hot return line 18, and a first continuous internal conduit 104 forming the first plurality of interconnected parallel sections 110 extending within the first frame 102, the first continuous internal conduit 104 connecting the first liquid inlet 106 to the first liquid outlet 108;
but does not disclose
a second air-liquid heat exchanger mounted to the first air-liquid heat exchanger 100 so that air having flowed through the first air-liquid heat exchanger 100 flows through the second air-liquid heat exchanger, the second air-liquid heat exchanger comprising a second frame, a second liquid inlet mounted to the second frame and adapted to receive liquid from the first cold supply line, a second liquid outlet mounted to the second frame and adapted to return liquid to the first hot return line, and a second continuous internal conduit forming a second plurality of interconnected parallel sections extending within the second frame, the second continuous internal conduit connecting the second liquid inlet to the second liquid outlet; 
wherein: 
the first frame 102 is parallel and adjacent to the second frame, and one of the first plurality of interconnected parallel sections 110 of the first continuous internal conduit 104 nearest to the first liquid inlet 106 is proximate one of the second plurality of interconnected parallel sections of the second continuous internal conduit nearest to the second liquid outlet; 
the first air-liquid heat exchanger 100 and the second air-liquid heat exchanger are assembled in an anti-parallel configuration; 
an airflow between the first and second air-liquid heat exchangers has a heterogeneous temperature profile; and 
the same airflow having passed through the second air-liquid heat exchanger has a substantially homogeneous temperature profile. 
Yang et al. (annotated Figure 4, next page) discloses a cooling arrangement comprising: 
a first heat exchanger (dark shading) having a first liquid inlet 111 adapted to receive liquid 110 from a first cold supply line 105, a first liquid outlet 112 adapted to return liquid 110 to a first hot return line 106, and a first continuous internal conduit 101 forming a first plurality of interconnected parallel sections, the first continuous internal conduit 101 connecting the first liquid inlet 111 to the first liquid outlet 112; and 
a second heat exchanger (light shading) mounted to the first heat exchanger, the second heat exchanger having a second liquid inlet 121 adapted to receive liquid 110 from the first cold supply line 105, a second liquid outlet 122 adapted to return liquid 110 to the first hot return line 106, and a second continuous internal conduit 102 forming a second plurality of interconnected parallel sections the second continuous internal conduit 102 connecting the second liquid inlet 121 to the second liquid outlet 122; 


    PNG
    media_image1.png
    667
    835
    media_image1.png
    Greyscale


wherein: 
one (topmost) of the first plurality of interconnected parallel sections of the first continuous internal conduit 101 nearest to the first liquid inlet 111 is proximate one (topmost) of the second plurality of interconnected parallel sections of the second continuous internal conduit 102 nearest to the second liquid outlet 122; 
the first heat exchanger and the second heat exchanger are assembled in an anti-parallel configuration (i.e. reverse passing in column 5, lines 35-39) for the purpose of creating a more uniform temperature distribution (Summary of the Invention, last sentence).
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in APA the first air-liquid heat exchanger and the second air-liquid heat exchanger are assembled in an anti-parallel configuration for the purpose of creating a more uniform temperature distribution as recognized by Yang et al..  Furthermore, in the combination of references, the anti-parallel configuration as taught by Yang et al. would provide in the device of APA “an airflow between the first and second air-liquid heat exchangers 109, 108 having a heterogeneous temperature profile; and the same airflow having passed through the second air-liquid heat exchanger 108 having a substantially homogeneous temperature profile.”
Regarding claim 2, Figure 4 of Yang et al. discloses the first liquid inlet 111 and the first liquid outlet 112 are connected on a same side (left); and the second liquid inlet 121 and the second liquid outlet 122 are connected on a same side (left).  
Regarding claim 3, Figure 4 of Yang et al. discloses the first liquid inlet 111 and the second liquid inlet 121 are located on a same side (left) of the cooling arrangement.  
Regarding claim 4, Figure 4 (annotated, page 6) of Yang et al. discloses the first and second pluralities of interconnected parallel sections of the first and second continuous internal conduits 101, 102, respectively extend horizontally.  
Regarding claim 5, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  In this instance, employing the device of the combination of APA and Yang et al. in an orientation (e.g. 90 degrees clockwise) such that the first and second pluralities of interconnected parallel sections of the first and second continuous internal conduits 101, 102, respectively extend vertically does not impart a structural difference.  
Regarding claim 6, Figure 4 (annotated, page 6) of Yang et al. discloses a first one (topmost) of the first plurality of interconnected parallel sections is connected to the first liquid inlet 111; 
each one of the first plurality of interconnected parallel sections except a last one (bottommost) of the first plurality of interconnected parallel sections is connected to a next one of the first plurality of interconnected parallel sections via one of a first plurality of unlabeled U-shaped sections of the first continuous internal conduit 101; 
the last one (bottommost) of the first plurality of interconnected parallel sections is connected to the first liquid outlet 112; 
a first one (topmost) of the second plurality of interconnected parallel sections is connected to the second liquid inlet 121; 
each one of the second plurality of interconnected parallel sections except a last one (bottommost) of the second plurality of interconnected parallel sections is connected to a next one of the second plurality of interconnected parallel sections via one of a second plurality of unlabeled U-shaped sections of the second continuous internal conduit 102; and 
the last one (bottommost) of the second plurality of interconnected parallel sections is connected to the second liquid outlet 122.  
Regarding claim 9, Figure 1 of APA discloses the first cold supply line 16; and the first hot return line 18.  
Regarding claim 10, Figure 1 of APA discloses the first cold supply line 16; and the first hot return line 18 are connected to a secondary cooling system for the rack 102.  
Regarding claim 11, Figure 1 of APA discloses the second cold supply line 16; and 
the second hot return line 18; 
wherein the first cold supply line 103 (112), the second cold supply line 103 (110), the first hot return line 101 (112) and the second hot return line 101 (110) are connected to a secondary cooling system 124 for the rack 102.  
Regarding claim 12, APA discloses each one of the first and second air-liquid heat exchangers 109, 108 is configured to reduce a temperature of the air expelled from the rack 102 to less than a maximum rated air temperature when the other one of the first and second air-liquid heat exchangers 109, 108 is taken out of service.  Further, the device of APA is based on providing redundancy (column 2, lines 38-50) for cooling the rack 102.  As a cost saving design, it would have been obvious for the first and second air-liquid heat exchangers 109, 108, each provide at least half a maximum cooling load.
Regarding claim 13, Figure 1 of APA discloses the first and second air-liquid heat exchangers 109, 108 in the door frame 106, which inherently would have at least a pair of hinges mounted on a lateral side of the first frame, the hinges being adapted for pivotally mounting the cooling arrangement on the rack 102.  
Regarding claim 14, Figure 7 of APA discloses a temperature sensor 706 mounted on an external face of the air-liquid heat exchanger (702, 704) and adapted to transmit a temperature of air having flowed through the air-liquid heat exchanger (702, 704) to a remote monitoring device (i.e. at a station with data center technicians in column 4, lines 58-61).  Further, as applied to Figure 1 of APA in which the first and second air-liquid heat exchanger 109, 108 are in series flow with the air, the temperature sensor 706 would mounted be mounted downstream of the second air-liquid heat exchanger 108.

	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicants’ Admitted Prior Art Figures 1 and 4-5 (APA) in view of Yang et al. (8,622,116) as applied to claim(s) 1-6 and 9-14 above, and further in view of Dankowski (4,138,857).
The combined teachings of APA and Yang et al. lacks the first air-liquid heat exchanger 109 is a first dual-flow air-liquid heat exchanger further comprising a third continuous internal conduit forming a third plurality of interconnected parallel sections extending within the first frame, the third continuous internal conduit connecting the first liquid inlet to the first liquid outlet; and 
the second air-liquid heat exchanger 108 is a second dual-flow air-liquid heat exchanger further comprising a fourth continuous internal conduit forming a fourth plurality of interconnected parallel sections extending within the second frame, the fourth continuous internal conduit connecting the second liquid inlet to the second liquid outlet.  
Dankowski (Figures 1-2) discloses an air-liquid heat exchanger 10 comprising
a first dual-flow air-liquid heat exchanger 10a having
a first continuous internal conduit 16a forming a first plurality of interconnected parallel sections extending within a first frame (12-15), the first continuous internal conduit 16a connecting a first liquid inlet 20 to a first outlet 19, and
a third continuous internal conduit 16b forming a third plurality of interconnected parallel sections extending within the first frame (12-15), the third continuous internal conduit 16b connecting the first liquid inlet 20 to the first outlet 19; and 
a second dual-flow air-liquid heat exchanger 10b having
a second continuous internal conduit 21a forming a second plurality of interconnected parallel sections extending within the first frame (12-15), the second continuous internal conduit 21a connecting the second liquid inlet 25 to the second liquid outlet 24, and
 a fourth continuous internal conduit 21b forming a fourth plurality of interconnected parallel sections extending within the first frame (12-15), the fourth continuous internal conduit 21b connecting the second liquid inlet 25 to the second liquid outlet 24;
for the purpose of increasing the heat transfer capacity.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of APA and Yang et al. the first and second air-liquid heat exchangers as dual-flow air-liquid heat exchangers for the purpose of increasing the heat transfer capacity as recognized by Dankowski.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The rejections in view of Iyengar et al. (9,291,408) are withdrawn in light of applicants’ remarks.
	No further comments are deemed necessary at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is 571-272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763